Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31, 33-57, and 59-60 are pending for examination.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31, 33-57, and 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the following:
“(b) translating the sequence that encodes a human ORFlp polypeptide, thereby producing the human ORFlp polypeptide; and translating the sequence that encodes a human ORF2p polypeptide, thereby producing the human ORF2p polypeptide; 
(c) reverse transcribing the sequence of (a)(ii)(B) via target-primed reverse transcription (TPRT) activity of the human ORF2p polypeptide translated in step (b), thereby producing a DNA sequence encoding the exogenous human therapeutic polypeptide…”
The recitation of the phrase “the sequence that encodes a human….,” is vague an indefinite since it is unclear what sequence Applicants are referring to.  It is unclear if the sequence referenced is one of the first or second RNA sequences previously cited in the claim, or if it refers to an endogenous sequence that may encode a human ORF1p or ORF2p polypeptide.  In an effort to avoid confusion, it would be remedial to amend the claims to recite “(b) translating the first RNA sequence encoding the human ORF1p polypeptide…; and translating the second RNA sequence encoding the human ORF2p polypeptide….”
Additionally, claim 31 recites wherein “the ratio of the first RNA sequence to the second RNA sequence in the composition is at least 2:1…”  This phrase is indefinite it is unclear if Applicants define the composition as comprising a first RNA molecule and a second RNA molecule having a ratio of at least 2:1, or if Applicants intend to encompass wherein the composition comprises a single RNA (i.e. one or more), wherein the single RNA molecule comprises at least two copies of the sequence encoding the human ORF1p polypeptide, and a single copy of the sequence encoding the human ORF2p polypeptide.  
It is also noted that Applicants interchange the terms “RNA molecule” and “RNA sequence.”  However, it is not clear that these terms are to be interpreted equivalently.
Claims 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The presence of an endonuclease is required to practice the claimed method of genomically integrating a human therapeutic polypeptide into the DNA sequence of a target human cell.  Claims 54-55 recite wherein the ORF2p polypeptide comprises a mutation selected from S228P or Y1180A.  According to the specification as filed, these mutations result in the loss of endonuclease function required for the step of cleaving the target DNA so that the exogenous sequence could be integrated into the DNA.  See the following ¶ from the specification as filed: [0029] “[I]n some embodiments, the ORF2p or functional fragment thereof lacks endonuclease activity or comprises a mutation selected from the group consisting of S228P and Y1 180A…”
Since the claims do not recite wherein an additional endonuclease is incorporated into the claimed method, it is unclear how the claimed method of integration is intended to be accomplished.
Claims 33-57, and 59-60 are rejected as being dependent upon a rejected base claim, and to the extent that they do not correct the deficiencies of claim 31 set forth above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the instant case, claim 33 recites the following: 
“wherein the one or more RNA molecules comprise: (a) a first RNA molecule comprising the sequence that encodes a human ORFlp polypeptide, (b) and a second RNA molecule comprising (A) the sequence that encodes a human ORF2p polypeptide and (B) the sequence that is a reverse complement of a sequence encoding the exogenous human therapeutic polypeptide; wherein the ratio of the first RNA molecule to the second RNA molecule in the composition is at least 2:l..”  
These limitations are found in claim 31.  There is no difference between the structure of the one or more RNA molecules recited in claim 33 and those set forth in claim 31.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 31-33, 35-36, and 38-39 under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Schumann et al. (US2011/0045591A1) is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-53, 56-57, and 59-60 stand rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US2011/0045591A1; previously cited), Pascolo (IDS: 11/9/2022), and Li et al. (2006), in view of Fadloun (WO2016/030501A1), Gerkhe et al. and Ade et al., and further in view of Spadafora et al. (US10,214,591 B1), Christian et al. (IDS:08/04/2022), Callahan et al. and Gassull Duro et al. (US20120045389A1).
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.  Applicants traversed the instant rejection by way of amending claim 31 to incorporate limitations not previously considered in the rejections under 35 USC 102 & 103.  Applicants traversed the instant rejection on the grounds that: “None of the references, either alone or in combination, teach or suggest "contacting a composition comprising one or more RNA molecules to a target human cell, wherein the target human cell uptakes the one or more RNA molecules, wherein the one or more RNA molecules comprise (i) a first RNA sequence that encodes a human ORFlp polypeptide and (ii) a second RNA sequence comprising (A) a sequence that encodes a human ORF2p polypeptide and (B) a sequence that is a reverse complement of a sequence encoding a exogenous human therapeutic polypeptide, wherein the ratio of the first RNA sequence to the second RNA sequence in the composition is at least 2:1", as recited in amended claim 31.” Applicants concluded that the amended claim 31 and its dependents are not obvious over the combination of the cited references.
Contrary to Applicant’s assertions, it is agreed that the prior art does not explicitly teach the delivery of two separate RNAs to achieve L1 mediated integration of a heterologous therapeutic polypeptide into the genome of a human cell.  However, claim 25 of the Schumann et al. publication recites a method of “transfecting into a mammalian cell…a nucleic acid molecule that comprises: an autonomous non-long terminal repeat (LET) retrotransposon having a mammalian transposon ORF1, ORF2, 3’UTR and poly A signal but lacking an active endogenous promoter…”  According to Schumann et al., a functional retrotransposon (e.g. LINE-1 or L1) is a reverse transcribed mRNA molecule, see ¶ [0004].  The teachings of Schumann et al. in this case differs from the claimed invention to the extent that it does not teach delivery of two separate RNAs as recited in the instant claims.  However, contacting a cell with an L1 retrotransposon mRNA is contemplated by Schumann et al.  Although the reference does not explicitly teach the delivery of the ORF1p and ORF2p on separate mRNA molecules, absent evidence of unexpected properties associated with this means of delivery, a person of ordinary skill in the art would have expected equivalent if not increased ORF1p and ORF2p expression in a cell transfected with mRNA encoding these proteins, in comparison to a cell transfected with a plasmid DNA expressing them.  This is evidenced by Pascolo (2004; IDS 11/09/2022), which teaches that “[m]RNAs are highly versatile, non-toxic molecules that are easy to produce and store, which can allow transient protein expression in all cell types.”  Therefore, at the time of the instant invention, methods of gene therapy involving the delivery of mRNA encoding a therapeutic polypeptide to a mammalian cell was known in the art.  
With respect to the ratio of the first RNA encoding human ORF1p to the second RNA encoding human ORF2p of 2:1, this ratio is not considered to be an unexpected property of the claimed invention, as argued by Applicants and asserted in the McCreedy Declaration.  The McCreedy Declaration under 37 CFR 1.132 filed 11/08/2022 is insufficient to overcome the rejection of claims 31, 33-57, and 59-60 based upon 35 USC 103 as set forth in the last Office action because the showing is not commensurate in scope with the claimed invention.  Applicant’s showing in the McCreedy Declaration suggests that a ratio of greater than 3:1 leads to a reduction in the number of integrations.  However, the scope of the instant claims encompasses any ratio of first and second mRNA that is at least 2:1.  Applicant’s showing does not provide sufficient evidence of increased number of integrations with any ratio that is at least 2:1, in comparison to delivery at a ratio less that 2:1.  Moreover, Applicant’s own specification appears to contradict the assertion of “unexpected properties.”  For example, Figure 33B of the specification as filed suggests that delivery of the full length L1 mRNA, comprising a single ORF1p and ORF2p, results in greater integrations than trans delivery of two separate mRNA encoding ORF1p and ORF2p.
Moreover, according to the McCreedy Declaration, transfection experiments were performed in human HEK293 cells.  It is first noted that the instant claims do not recite any particular cell type.  Applicants have not provided any evidence that transfecting any form of cell with a first and second mRNA according to the present invention would yield an enhancement of integration events.  Thus, Applicant’s showing is not commensurate in scope with the claimed invention.
Moreover, Li et al. teaches that the L1 retrotransposon is a dicistronic mRNA transcript, which is translated into ORF1p and ORF2p, and is further used as a template for retrotransposition.  Both ORF1p and ORF2p are required for retrotransposition, where ORF1p serves as a nucleic acid binding protein, and ORF2p provides enzymatic activities of endonuclease and reverse transcriptase. (See page 853, last ¶).  Although both coding sequences for ORF1p and ORF2p are present in the mRNA encoded by L1, these two cistrons are translated differently resulting in an increase in the number of ORF1p molecules with respect to ORF2p.  According to Li et al., during the process of retrotransposition, the ORF1p protein binds L1 mRNA as a trimer, occupying 50 nt.  Therefore, large RNPs containing ORF1p and L1RNA (7521 nt), would require 450 translations of ORF1p.  In contrast only one or two copies of ORF2p would likely be needed for the endonuclease and reverse transcriptase activities.   Li et al. suggests that “[b]ecause it is known that ORF2p overexpression is highly toxic to cells, that translation of this protein is tightly controlled.”
Additionally, Li et al. teach that “[B]ecause of strong cis-preference for both proteins during L1 retrotransposition, correct stoichiometry of the two proteins can only be achieved post-transcriptionally. Although the precise stoichiometry is unknown, the retrotransposition intermediate likely contains hundreds of ORF1ps for every ORF2p, together with one L1 RNA.” (See abstract).
Thus, the disclosure of Li et al. suggests that delivery of a first RNA coding for ORF1p and a second RNA coding for ORF2p at a ratio of at least 2:1 would not yield any unexpected findings, because the prior art suggests that under normal retrotransposition conditions in a cell, ORF1p functions as a trimer, in comparison to ORF2p functioning as a monomer.  Additionally, Li et al. teaches that the number of ORF1p translations that occur in a cell is increased with respect to ORF2p.  Therefore, it would have been obvious for the person of ordinary skill in the art to transfect multiple copies of mRNA encoding ORF1p in comparison to a lower copy number of mRNAs encoding ORF2p.
















The rejection under 35 USC is modified as set forth below:
As previously stated, Schumann discloses a method of integrating a nucleic acid sequence into a genome of a cell. (See ¶ [0017] and [0047]). The method comprises introducing a recombinant mRNA or a vector encoding an mRNA into the cell.  See claim 25 of this reference which recites a method of “transfecting into a mammalian cell…a nucleic acid molecule that comprises: an autonomous non-long terminal repeat (LET) retrotransposon having a mammalian transposon ORF1, ORF2, 3’UTR and poly A signal but lacking an active endogenous promoter…”  According to Schumann et al., a functional retrotransposon (e.g. LINE-1 or L1) is a reverse transcribed mRNA molecule, see ¶ [0004].  
As stated above, Schumann et al. is modified in view of Pascolo et al. and Li et al.  These teachings are cited to address the newly added limitations recited in amended claim 31.
In particular, the method for transfecting cells comprises the steps of... transfecting the cell with the vector construct (Para. [0013] & [0016]).  The present invention relates to a nucleic acid comprising in 5' to 3' direction (a) an inducible promoter operably linked with (b) a non-LTR retrotransposon, (Para. [0012]).  The term “non-LTR retrotransposons,” includes long interspersed nuclear elements (LINE-1s), short interspersed nuclear elements (SINEs), composite retrotransposons, and LINE-like retrotransposons (Para. [0029]). 
"LINE1s" or "L1s" represent reverse-transcribed RNA molecules originally transcribed by RNA polymerase II into mRNA (messenger RNA to be translated into protein on ribosomes) in mammals (Para. [0031]).
The mRNA comprises: (a) an insert sequence, wherein the insert sequence comprises (i) an exogenous sequence, or (ii) a sequence that is a reverse complement of the exogenous sequence. 
The non-LTR retrotransposon may further comprise a heterologous gene selected from the group consisting of a reporter gene, a therapeutic gene, and a selectable marker gene, Para. (0060]); (b) a 5' UTR sequence and a 3' UTR sequence downstream of the 5' UTR sequence (The term "non-LTR retrotransposons” covers... long interspersed nuclear elements (LINE-1s) Para. [0029]). 
Generally, a functional LINE-1 contains a 5' UTR (untranslated region) 2 ORFs (open reading frames) and a 3' UTR, (Para. [0031]) wherein the 5' UTR sequence or the 3' UTR sequence comprises a binding site for a human ORF protein (FIG. 2B discloses a 3' UTR comprising a polyadenylation signal and polyA tail; ORF2p binds to polyA sequences), and wherein the insert sequence is integrated into the genome of the cell.
The second selectable marker having its own promoter can be placed into the 3' UTR of the non-LTR retrotransposon or any other part of the nucleic acid coding for the non-LTR retrotransposon as long as there is no interference with the retro-transposition event. Only after reintegration of said transcribed cassette into the genome of the host the selectable marker gene can be expressed indicating the successful retrotransposition event. (Para. [0037]).
Regarding amended claim 31, Schumann discloses wherein the 5' UTR sequence or the 3' UTR sequence comprises a binding site for human ORF2p (B, Schematic of the L1 retrotransposition reporter assay: ... The blastr gene is also flanked by a heterologous promoter (' P) and a polyadenylation signal (' A), Para. (0022); FIG. 2B discloses a polyadenylation signal and polyA tail; ORF2p binds to polyA sequences (see, e.g., Instant Specification). 

Regarding claim 33, as stated above the non-LTR retrotransposons of Schumann et al., produce mRNA that comprise a human insert sequence and the human mobile genetic element (¶ [0012], and Figure 2B).  Additionally, the above figure describes an mRNA produced from two different promoters ORF1p and ORF2p, therefore reading on claims 35-36.
Regarding claims 38-39, Schumann et al. teach that “ORF2-encoded protein was shown to be essential for retrotransposition, RT activity, EN activity and a function associated with the cysteine-histidine-rich motif. Insertion of a new L1 copy into the loose genomic target sequence 5'-TTTT/A-3'.” (Para. [0004]).  Schumann et al. also discloses that “mammalian wild type LINE-1s integrate randomly into the consensus insertion sequence 5'-TTTT/A-3' into the host genome.” (Para. [0098]).
Schumann et al. teach the delivery of a gene of interest into the genome of a target cell via reverse-transcription, as applied to claims 31-33, 35-36, and 38-39 in the above rejection.  However, Schumann et al. does not specifically teach that the target cell is a T-cell, B-cell, monocyte, myeloid cell, a macrophage or a dendritic cell.
However, Fadloun teaches the use of an Alu-retrotransposon-based vector system for gene therapy.  In one embodiment, Fadloun teaches that the vector system could be used with immunotherapy, where the target cells include bone marrow cells, and lymphocytes, see the following (bridging ¶ of pages 36-37):
(i) Passive Immunotherapy which includes: injection of antibodies alone; injection of antibodies coupled to toxins or chemotherapeutic agents; injection of antibodies coupled to radioactive isotopes; injection of anti-idiotype antibodies; and finally, purging of tumor cells in bone marrow; and/or (ii) Active Immunotherapy wherein an antigenic peptide, polypeptide or protein, or an autologous or allogenic tumor cell composition or "vaccine" is administered, generally with a distinct bacterial adjuvant, and/or (iii) Adoptive Immunotherapy wherein the patient's circulating lymphocytes, or tumor infiltrated lymphocytes, are isolated in vitro, activated by lymphokines such as IL-2 or transduced with genes for tumor necrosis, and re-administered.

Therefore, regarding instant claims 34 and 56, it would have been obvious to modify the teachings of Schumann et al. with the teachings of Fadloun, to design a method comprising the use of a retrotransposon-based gene therapy vector system to delivery nucleic acids of interest into the genome of immune cells, such as myeloid cells, and dendritic cells, since the prior art provides motivation for the use of this type of vector system within the context of immunotherapy techniques, see Fadloun above. 
Regarding claim 43, Schumann et al. teaches that a “functional L1 element (RC-L1, FIG. 1) covers ~6.1 kb and contains a 5' untranslated region (5' UTR) with an internal and endogenous, CpG-rich promoter, a 1 kb ORF1 encoding a protein (p40) of ~40 kD with RNA-binding capability, followed by a 3.8 kb ORF2 coding for a protein (p150) with a predicted molecular weight of ca 150 kD with endonuclease (EN) and reverse transcriptase (RT) activities and a cysteine-histidine-rich domain. The 3'-end of L1 is terminated by a short 3' UTR, and a poly(A) tail”.  The size of the L1 element reads on instant claim 43 wherein the RNA molecule has a total length of from 3kb to 20 kb.
Retarding claim 44, the constructs and methods of Schumann et al. include “[T]he invention also relates to the use of the claimed vector construct to perform insertional mutagenesis or gene trapping in human cells, isolated mammalian cells, and non-human mammals.” (See ¶ [0017]). Thus, the scope of the invention of Schumann et al. is interpreted as reading on administration to humans.
Regarding claim 45, Schumann et al. teaches that “[I]t is also contemplated to use the claimed vector as a medicament, in particularly a gene-therapeutic medicament. The vector constructs of the invention may also be used for the preparation of a medicament for the treatment of cancer, metabolic diseases, cardiac diseases, or genetic disorders.” (See ¶ [0018]).
Regarding claims 46-47, Schumann et al., Fadloun et al. and Ade et al. do not specifically teach wherein the target primed reverse transcription using the L1 retrotransposon system to integrate exogenous DNA into the genome of a cell is used to introduce a sequence encoding an exogenous human therapeutic polypeptide into the genome of a target cell, wherein the target cell is an immune cell, including a CAR-T cell.
Furthermore, regarding claim 56, Gehrke et al. teach a method of target primed reverse transcription in immune cells, see the following paragraphs:
[0035] In some embodiments, the napDNAbp comprises a Cas9 polypeptide or a portion thereof.

[0036] In some embodiments, the napDNAbp comprises a Cas9 nickase or nuclease dead Cas9.

[0046] In some embodiments, the modifying comprises replacing the single target nucleobase with a different nucleobase by target-primed reverse transcription with a reverse transcriptase and an extended guide nucleic acid sequence. [0047] In some embodiments, the extended guide nucleic acid sequence comprises a reverse transcription template sequence, a reverse transcription primer binding site, or a combination thereof.

[0071] In some embodiments, the immune cell or the population of immune cells are derived from a single human donor. [0072] In some embodiments, the method further comprising contacting the immune cell or the population of immune cells with a polynucleotide that encodes an exogenous functional chimeric antigen receptor (CAR) or a functional fragment thereof.

[0073] In some embodiments, contacting the immune cell or the population of immune cells with a lentivirus comprising the polynucleotide that encodes the CAR.

[0074] In some embodiments, contacting the immune cell or the population of immune cells with a napDNAbp and a donor DNA sequence comprising the polynucleotide that encodes the CAR.

[0076] In some embodiments, the CAR specifically binds a marker associated with neoplasia.

[0078] In some embodiments the CAR specifically binds CD7.

[0079] In some embodiments, the CAR specifically binds BCMA.

It would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have combined the teachings of Schumann et al. and Fadloun in view of Gehrke et al. to design the claimed invention.  One of ordinary skill in the art would have been motivated to modify the teachings of Schumann et al. and Fadloun to comprise modification of immune cells, because Gehrke et al. teach that genome of immune cells could be modified by the use of target-primed reverse transcription, which is taught by Schumann et al. and Fadloun.
Regarding claim 40, Schumann et al. and Fadloun do not specifically teach wherein the RNA molecule comprises homology arms complementary to a target site in the genomic DNA.
Ade et al. teaches that the RNA molecule comprising the mobile genetic element encoding Cas9 and a mutant ORF2p (see Figure 5), may also comprise sequence that is complementary to the target genomic sequence.  Ade et al. teach that the constructs used in their methods could also comprise a homologous arm cassette (HAC) that contains sequences homologous to the specific genomic location targeted by gRNA used with the Cas9/L1 ORF2p fusion system. (See page 12, and Figure 5, and figure legend).
It would have been obvious to the person of ordinary skill in the art to have modified the teachings of the prior art to include sequences in the RNA molecule to be inserted into the genome to comprise sequences that are complementary to the genomic DNA target site, since Ade et al. provides clear suggestion and motivation for the person of ordinary skill in the art to use a construct comprising homologous sequence for this purpose. 
Regarding claim 41, Ade et al. teaches that the R2 non-LTR retroelement from Bombyx mori inserts preferentially into the 28S ribosomal DNA in its host genome (Introduction, page 2 of this reference).  Since Ade et al. teaches the use of L1 ORF2p to mobilize Alu retrotransposons, one of ordinary skill in the art would not expect that the Alu retrotransposon would preferentially insert into the 28S ribosomal DNA.
Regarding claim 42, as stated above, Ade et al. teach compositions comprising a recombinant endonuclease, comprising ORF2p and Cas9, and further comprising a guide RNA, see Figure 4, wherein only one protein (either ORF2p or Cas9) possesses an endonuclease activity. It would have been obvious for the person of ordinary skill in the art to modify the teachings of Schumann et al. and Fadloun at the effective filing date of the claimed invention because Ade et al. provides fusion proteins combining the DNA binding, retrotransposase, and integrase activities of Cas9 and ORF2p, and further can alter the integration preference of the ORF2p protein by this fusion. (See additional description of Ade et al. below). 
Regarding claims 48-52, as stated above Schumann et al. teaches that the retrotransposon used in the disclosed methods comprise: (a) an insert sequence, wherein the insert sequence comprises (i) an exogenous sequence, or (ii) a sequence that is a reverse complement of the exogenous sequence.  The constructs of Schumann et al. comprise non-LTR retrotransposons that may further comprise a heterologous gene selected from the group consisting of a reporter gene, a therapeutic gene, and a selectable marker gene, Para. (0060]); (b) a 5' UTR sequence and a 3' UTR sequence downstream of the 5' UTR sequence (The term "non-LTR retrotransposons” covers... long interspersed nuclear elements (LINE-1s) Para. [0029]). Generally, a functional LINE-1 contains a 5' UTR (untranslated region) 2 ORFs (open reading frames) and a 3' UTR, (Para. [0031]) wherein the 5' UTR sequence or the 3' UTR sequence comprises a binding site for a human ORF protein (FIG. 2B discloses a 3' UTR comprising a polyadenylation signal and polyA tail; ORF2p binds to polyA sequences), and wherein the insert sequence is integrated into the genome of the cell. 
Regarding claim 37, Schumann et al. does not specifically teach wherein different RNA molecules encode the humanORF1p and ORF2p or functional fragments thereof.  Absent evidence to the contrary, since Schumann et al. teaches synthesizing both proteins, it would have obvious to provide the two proteins on separate molecules.  Motivation to make this modification would have been a simple matter of design choice since the elements of the invention are described in the prior art. 
Regarding the presence or absence of introns in the therapeutic gene, as recited in claim 52, Schumann et al. teach that a heterologous gene may or may not comprise an intron. (See ¶ [0065]).  
Schumann et al. teaches constructs comprising the same elements as recited in the instant claims for L1 retrotransposon integration of heterologous nucleic acid into the genome of a cell.  Absent evidence of unexpected properties associated with the particular order of these elements as recited in instant claims 48-51, it would have been obvious for the person of ordinary skill in the art following the teachings of Schumann et al. to identify the optimal order of these elements to design the constructs of the instant invention.  
Regarding 57, Schumann et al. does not teach wherein the human ORF1p polypeptide comprises a sequence with at least 80% identity to SEQ ID NO: 53. However, this sequence was known before the effective filing date of the instant invention. Callahan et al. describes the LORF1_Human protein sequence that is 99.8% identical to SEQ ID NO: 53 of the instant invention.  This sequence of Callahan et al. (2012) is known to be assigned to the human ORF1p protein.  Therefore, it would have been obvious for a person of ordinary skill in the art to have modified the teachings of Schumann et al. to comprise the use of this protein (or the mRNA encoding it), since the amino acid sequence of this protein was known as of the filing date of the instant invention.
Additionally, in regards to claim 59, wherein the composition of claim 31 is formulated in a nanoparticle, this limitation is obvious in view of Gassull Duro et al., which describes the use of nanoparticles (see paragraphs [0051]-[0053]) to transfer genetic material into monocytes and macrophages.  Thus, a person of ordinary skill in the art at the effective filing date of the instant invention, seeking to modify cells of the immune system (as in the design of CAR T-cells, i.e. genomic integration of T-cells for the purpose of designing CAR T-cells using target primed retrotransposition using L1 elements, Schumann et al. in view of Pascolo, Li et al., Fadloun, Ade et al., Gerkhe et al. and Callahan et al.), would have been motivated to use nanoparticles described in Gassull Duro et al. for delivery of nucleic acid into cells of the immune system.


Double Patenting
Claims 31, 33-53, 56-57, and 59-60 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 17/855,230 (reference application) in view of Pascolo et al. and Li et al. (above). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims (31, 33-57, and 59-60) and the co-pending claims 31-60.  The claims of the copending application differ to the extent that the instant claims are drawn to a method wherein a first and a second mRNA are transfected into a cell at a ratio of 2:1. As stated above, it was known in the art at the time of filing of the instant invention that delivering mRNA to cells was an effective way of expressing a therapeutic polypeptide into a cell, see Pascolo et al.  Moreover, Li et al. teaches that under normal conditions, the number of translations of ORF1p from L1 mRNA is higher in comparison to translations of ORF2p.  This results in higher levels of ORF1p found in cells in comparison to levels of ORF2p.  The transfection of more copies of ORF1p in comparison to ORF2p would not be expected to produce an unexpected level of retrotransposition, since this process is typically associated with a higher level of ORF1p present in comparison to ORF2p.
   Therefore, the addition of multiple copies of mRNA encoding ORF1p to a cell in comparison to mRNA encoding ORF2p would have been obvious to person of ordinary skill in the art at the effective filing date of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The rejection of claims 31, 33-57, and 59-60 on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 17/855,423 (reference application), is withdrawn in response to Applicant’s filing of a Terminal Disclaimer on 11/08/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699